Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art, Martinus et al., (WO 2013/036964 A1), discloses a method for producing edible low-fat water-in-oil emulsion where the water-in-oil emulsion is created in a high shear Control Deformation Dynamic Mixer (see Martinus abstract). Martinus also discloses that the water-in-oil emulsion comprises 15% to 50% by weight fat phase, which includes liquid vegetable oil, hard fat (i.e., structuring fat) and an emulsifier (e.g., monoglycerides), and the rest an aqueous phase (i.e., 85% to 50%) (see Martinus pages 5-6, 13-14 and example). Martinus discloses that the structuring fat may not be heated more than 60ºC and before added to the liquid oil and emulsifier (i.e., liquid fat phase) and that the temperature of the fat phase when added to the aqueous phase is lower than 20ºC (see Martinus pages 10-13; example). Martinus also discloses that processing the water-in-oil emulsion in the high shear Control Deformation Dynamic Mixer (i.e., a rotor and stator type mixer) provides an emulsion with droplet size d3,3 of less than 10 micrometer (see Martinus pages 14-15). While Martinus discloses using the same Control Deformation Dynamic Mixer used in Machin et al., (WO 96/20270 A1) (see Martinus page 15, line 23-24), and the residence time in a static mixer is known to be the length of the mixer divided by the flow velocity (see Machin discloses using the Control Deformation Dynamic Mixer to form mixtures with residence time of 3 minutes (see Machin Example 4). Accordingly, neither Martinus, nor any other prior art reference, disclose of forming a spreadable, edible water-in-oil emulsions with a static mixer (e.g., a rotor and stator type mixer) with a residence time of less than 3 seconds, as recited in independent claim 1.
In light of the above, the rejections of record are untenable and thus, the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASSAF ZILBERING/           Examiner, Art Unit 1792                                                                                                                                                                                             
/ERIK KASHNIKOW/           Supervisory Patent Examiner, Art Unit 1792